The offense is the possession of an illicit beverage, namely, whiskey, in a container to which no stamp was affixed showing the payment of the tax due thereon; the punishment, a fine of $100.00.
The recognizance shown in the record is fatally defective in that it is not stated therein that the appellant has been convicted of the offense charged or of a misdemeanor. It is essential that the recognizance contain a recital that the accused has been convicted of an offense. Art. 831, C. C. P.; Gressett v. State, 138 Tex.Crim. R., 135 S.W.2d 990; Maultsby v. State, 132 Tex.Crim. R., 106 S.W.2d 1056; Black v. State, 123 Tex.Crim. R., 59 S.W.2d 1086; and authorities collated under Note 2 of Art. 831, Vernon's Annotated Code of Criminal Procedure. *Page 186 
The defect in the recognizance renders this court without jurisdiction of the appeal.
The appeal is, therefore, dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.